DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 103-117) in the reply filed on 5/31/2022 is acknowledged.
Regarding the election of species requirement, applicant has made the corresponding species elections.  However, upon further consideration, the election of species requirement has been withdrawn.
3.	Claims 103-132 are pending in the application.  Claims 118-132 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 103-117 are currently under examination.
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Knabel on 6/13/2022. The application has been amended as follows:
Claim 114, line 3: change “and combinations thereof” to “[[and]] or combinations thereof”
Claims 118-132 are canceled

Allowable Subject Matter
5.	Claims 103-117 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest the method of instant claim 103.  Specifically, He et al. (WO 2019/126313 A1), regarded as the closest prior art reference, disclose a method for detecting methylated or unmethylated cytosines in one or more regions of target nucleic acids, the method comprising: i) combining a solution comprising the target nucleic acids with a deaminating agent to convert unmethylated cytosines in the target nucleic acids to uracils; ii) next contacting the solution with at least two probes under conditions that allow for the hybridization of the two probes to one target nucleic acid region, wherein a terminal end from each probe hybridizes adjacently to the target nucleic acid region; iii) contacting the solution comprising the hybridized probes and target nucleic acids with a ligase under conditions that allow for the ligation of the terminal ends of the adjacently hybridized probes; and iv) detecting the adjacently hybridized ligated probes in the solution (see Abstract; paragraphs [0005]-[0006]; claim 1).  However, the method of He et al. does not involve the use of capture probe comprising spatial barcode to capture the ligation product for sequence determination and methylation status identification as specified in steps (e) and (f) of the instantly claimed method.  Although So et al. (WO 2017/019456 A2) disclose a method of analysis using an array of probes comprising a capture portion and a barcode portion (see paragraphs [0003]-[0004]; claim 1), there is no suggestion to combine this technology with the particular method for methylation determination as defined in instant claim 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639